NO. 07-03-0245-CV

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL A

                                   SEPTEMBER 18, 2003

                           ______________________________


                   CAROLE DANIEL AND STAN DANIEL, APPELLANTS

                                             V.

CHERYL
  OF THEKAY
         ESTATE
            W EBB,
                OFINMELVIN
                     HER CAPACITY
                           BRAY, DECEASED
                                  AS SUCCESSOR
                                          AND CHERYL
                                                INDEPENDENT
                                                      KAY W EBB
                                                             EXECUTOR
                                                                IN HER
   CAPACITY AS INDEPENDENT EXECUTOR OF THE ESTATE OF GLADYS BRAY,
         DECEASED AND MID-CENTURY INS. CO. OF TEXAS, APPELLEES

                         _________________________________

              FROM THE 72ND DISTRICT COURT OF LUBBOCK COUNTY;

            NO. 2001-513,596; HONORABLE J. BLAIR CHERRY, JR., JUDGE

                          _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                                 MEMORANDUM OPINION


       Pending before this Court is appellants’ motion to dismiss by which they indicate they

no longer wish to pursue this appeal. W ithout passing on the merits of the case, their motion

is granted and the appeal is hereby dismissed. Tex. R. App. P. 42.1(a)(1).


                                           Don H. Reavis
Justice




2